COURT OF APPEALS FOR THE
                                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-12-00432-CR
Style:                              Jonithan Quinn
                                    v. The State of Texas
Date motion filed*:                 November 6, 2013
Type of motion:                     Motion to continue submission date and motion for extension of time to file Anders
                                    response
Party filing motion:                Appellant
Document to be filed:               Anders response

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 January 14, 2013
         Number of previous extensions granted:             0                  Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: November 26, 2013
                              The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellant’s motion is granted. The submission date of this appeal is extended until November 26, 2013.
          Appellant’s appeal will be set for submission on November 26, 2013. Appellant’s Anders response is due
          November 26, 2013. If appellant has retained counsel to represent him in this appeal, counsel must file a
          motion for substitution of counsel in accordance with the Texas Rules of Appellate Procedure. Further,
          retained counsel may not file an Anders response on behalf of appellant. See Matthews v. State, Nos. 07-10-
          00385-CR, 07-10-0386-CR, 2011 WL 1376908, at *2 n.2 (Tex. App.—Amarillo Apr. 12, 2011, no pet.).
          Instead, “any meritorious ground for appeal [retained counsel] intends to raise on appellant’s behalf shall
          be presented to this court in a brief complying with the requirements of Rule of Appellate Procedure 38.1.”
          Id.

Judge's signature:       /s/ Laura C. Higley
                         

Panel consists of        ____________________________________________

Date: November 12, 2013
November 7, 2008 Revision